Citation Nr: 1030689	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for the Veteran's 
cause of death. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 
U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had Philippine Guerrilla and Regular Army service 
from December 1944 to January 1946, and from January 29, to May 
21, 1946.  He was absent without leave (AWOL) from January 8, to 
January 28, 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.

This claim was previously remanded by the Board in April 2009 for 
the RO to enter a formal finding as to the appellant's status as 
a surviving spouse.  An administrative decision dated in March 
2010 found that the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes.   


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
cause of death was denied by an unappealed rating decision in 
April 1991.  

2.  The evidence that has been received since the April 1991 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for cause of the 
Veteran's death.




CONCLUSIONS OF LAW

1. The April 1991 rating decision which denied service connection 
for cause of the Veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2009).

2. Evidence submitted since the April 1991 rating decision 
denying service connection for cause of the Veteran's death is 
not new and material.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In letters dated in September 2005, February 2006, and June 2009, 
the RO provided notice to the appellant regarding the information 
and evidence necessary to substantiate her claim for service 
connection for cause of the Veteran's death.  The RO also 
specified the information and evidence to be submitted by her, 
the information and evidence to be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertained to her claim, as well as that information needed to 
substantiate a claim of service connection for the cause of death 
of a Veteran.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); see 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection for 
PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) established 
requirements with respect to the content of the duty to assist 
notice under the VCAA which must be provided to an appellant who 
is petitioning to reopen a claim.

The Court held that VA must notify an appellant of the evidence 
and information that is necessary to both reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  The Court also held that VA's obligation to provide an 
appellant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  This notice was provided to the appellant in 
the February 2006 letter. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

New and Material Evidence

The record reflects that an April 1991 rating decision denied the 
appellant's claim for entitlement to service connection for the 
Veteran's cause of death.  The RO sent notice of the decision to 
the appellant at her last address of record.  The appellant did 
not appeal the decision.  Therefore, the April 1991 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

In May 2005, the appellant filed a petition to reopen the claim.  
The appellant failed to submit new and material evidence and the 
petition to reopen is denied.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to reopen 
a claim there must be added to the record "new and material 
evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be secured 
or presented since the time that the claim was finally disallowed 
on any basis, not only since the time the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Under the provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, "new" evidence remains that which was not 
previously of record.  To be material, the evidence must raise a 
reasonable possibility of substantiating the claim, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

A review of the statement of the case shows that the RO denied 
reopening the claim; however, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Accordingly, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection cause of death.

In April 1991, as now, the record showed that the Veteran died of 
cardio respiratory arrest due to cerebrovascular disorder, and 
the appellant claimed that the episode was caused by the 
Veteran's service-connected pulmonary tuberculosis.  However, the 
RO denied the claim as the evidence did not show that the 
Veteran's pulmonary tuberculosis caused his cardio respiratory 
arrest or cerebrovascular disorder, nor was there any evidence of 
heart disease during service or to a compensable degree within 
one year of discharge from service.  

The evidence of record at the time of the April 1991 rating 
decision consisted of service treatment records and the Veteran's 
death certificate.  

Since the April 1991 decision, the appellant has submitted 
evidence of treatment for a cerebrovascular disorder.  This 
evidence neither relates the Veteran's cerebrovascular disorder 
to his service-connection pulmonary tuberculosis, nor to his 
period of service.  

The Veteran also submitted evidence that she was, in fact, the 
Veteran's surviving spouse as per VA regulations.  While this 
evidence was necessary to find that she was a proper claimant, it 
is not material for the purposes of reopening the claim.  As at 
the time of the April 1991 denial, her status as the surviving 
spouse was not in question.  The April 1991 rating decision 
denied the claim as there was no evidence to support an 
etiological connection between the Veteran's death and his period 
of service or his service-connected disorder.  

The appellant's essential contention is that as she is the 
surviving spouse, she is entitled to the benefit she seeks.  In 
her notice of disagreement, she argued that "every" surviving 
spouse is to be given this benefit.  However, evidence that the 
appellant is a proper claimant does not relate to a material fact 
necessary to support the claim, given the prior basis for denial.  
As noted, there must be competent medical evidence of a linkage 
between the Veteran's death and a service-connected disorder.  

The Board has considered the appellant's contention that a 
relationship exists between the Veteran's cardiorespiratory 
arrest due to a cerebrovascular disorder and his service-
connected pulmonary tuberculosis.  However, as a layperson, 
without the appropriate medical training and expertise, she is 
not competent to provide a probative opinion on a medical matter 
such as etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the appellant is sincere in her belief that the 
Veteran's death was related to his period of service.  However, 
the Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

While the Board has carefully reviewed the record in depth, it 
has been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the evidence 
is against the claim, the evidence is not in equipoise, and there 
is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim of service connection for 
the cause of the Veteran's death as required by 38 C.F.R. § 
3.156(a).  The evidence is not considered new and material for 
the purpose of reopening the claim, and the appeal will be 
denied.  



ORDER

New and material evidence not having been submitted, the petition 
to reopen the appellant's claim for entitlement to service 
connection for cause of the Veteran's death is denied.



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


